Exhibit 10.51

 

LECG CORPORATION

Deferred Compensation Plan

Master Plan Document

 

 

Effective March 1, 2004

 

(as amended and restated on October 28, 2004)

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

ARTICLE 1

 

Definitions

 

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

 

 

 

 

2.1

 

Selection by Committee

 

2.2

 

Enrollment Requirements

 

2.3

 

Eligibility; Commencement of Participation

 

2.4

 

Termination of Participation and/or Deferrals

 

 

 

 

 

ARTICLE 3

 

Deferral Commitments/Company Contribution Amounts/Stock Option Gain
Amounts/Vesting/Crediting/Taxes

 

 

 

 

 

3.1

 

Minimum Deferrals

 

3.2

 

Maximum Deferral

 

3.3

 

Election to Defer; Effect of Election Form

 

3.4

 

Withholding and Crediting of Annual Deferral Amounts

 

3.5

 

Annual Company Contribution Amount

 

3.6

 

Stock Option Gain Amount

 

3.7

 

Vesting

 

3.8

 

Crediting/Debiting of Account Balances

 

3.9

 

FICA and Other Taxes

 

 

 

 

 

ARTICLE 4

 

Deduction Limitation; Right of Offset

 

 

 

 

 

4.1

 

Deduction Limitation on Benefit Payments

 

4.2

 

Right of Offset

 

 

 

 

 

ARTICLE 5

 

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

 

 

 

 

 

5.1

 

In-Service Distribution

 

5.2

 

Other Benefits Take Precedence Over In-Service Distributions

 

5.3

 

Designated Distribution

 

5.4

 

Other Benefits Take Precedence Over Designated Distributions

 

5.5

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

5.6

 

Withdrawal Election

 

 

 

 

 

ARTICLE 6

 

Retirement Benefit

 

 

 

 

 

6.1

 

Retirement Benefit

 

6.2

 

Payment of Retirement Benefit

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Termination Benefit

 

 

 

 

 

7.1

 

Termination Benefit

 

7.2

 

Payment of Termination Benefit

 

 

 

 

 

ARTICLE 8

 

Disability Waiver and Benefit

 

 

 

 

 

8.1

 

Disability Waiver

 

8.2

 

Continued Eligibility; Disability Benefit

 

 

 

 

 

ARTICLE 9

 

Survivor Benefit

 

 

 

 

 

9.1

 

Survivor Benefit

 

9.2

 

Payment of Survivor Benefit

 

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

 

 

 

 

 

10.1

 

Beneficiary

 

10.2

 

Beneficiary Designation; Change

 

10.3

 

Acknowledgement

 

10.4

 

No Beneficiary Designation

 

10.5

 

Doubt as to Beneficiary

 

10.6

 

Discharge of Obligations

 

 

 

 

 

ARTICLE 11

 

Forfeiture of Benefits

 

 

 

 

 

11.1

 

Forfeiture of Benefits

 

 

 

 

 

ARTICLE 12

 

Leave of Absence

 

 

 

 

 

12.1

 

Paid Leave of Absence

 

12.2

 

Unpaid Leave of Absence

 

 

 

 

 

ARTICLE 13

 

Termination, Amendment or Modification

 

 

 

 

 

13.1

 

Termination

 

13.2

 

Amendment

 

13.3

 

Plan Agreement

 

13.4

 

Effect of Payment

 

 

 

 

 

ARTICLE 14

 

Administration

 

 

 

 

 

14.1

 

Committee Duties

 

14.2

 

Administration Upon Change In Control

 

14.3

 

Agents

 

14.4

 

Binding Effect of Decisions

 

14.5

 

Indemnity of Committee

 

 

ii

--------------------------------------------------------------------------------


 

14.6

 

Employer Information

 

 

 

 

 

ARTICLE 15

 

Other Benefits and Agreements

 

 

 

 

 

15.1

 

Coordination with Other Benefits

 

 

 

 

 

ARTICLE 16

 

Claims Procedures

 

 

 

 

 

16.1

 

Presentation of Claim

 

16.2

 

Notification of Decision

 

16.3

 

Review of a Denied Claim

 

16.4

 

Decision on Review

 

16.5

 

Legal Action

 

 

 

 

 

ARTICLE 17

 

Trust

 

 

 

 

 

17.1

 

Establishment of the Trust

 

17.2

 

Interrelationship of the Plan and the Trust

 

17.3

 

Distributions From the Trust

 

 

 

 

 

ARTICLE 18

 

Miscellaneous

 

 

 

 

 

18.1

 

Status of Plan

 

18.2

 

Unsecured General Creditor

 

18.3

 

Employer’s Liability

 

18.4

 

Nonassignability

 

18.5

 

Not a Contract of Employment

 

18.6

 

Furnishing Information

 

18.7

 

Terms

 

18.8

 

Captions

 

18.9

 

Governing Law

 

18.10

 

Notice

 

18.11

 

Successors

 

18.12

 

Spouse’s Interest

 

18.13

 

Validity

 

18.14

 

Incompetent

 

18.15

 

Court Order

 

18.16

 

Distribution in the Event of Taxation

 

18.17

 

Insurance

 

18.18

 

Legal Fees To Enforce Rights After Change in Control

 

 

iii

--------------------------------------------------------------------------------


 

LECG CORPORATION

DEFERRED COMPENSATION PLAN

Effective March 1, 2004

(as amended and restated on October 28, 2004)

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of LECG Corporation, a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. 
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1                                 “Account Balance” shall mean, with respect
to a Participant, a credit on the records of the Employer equal to the sum of
(i) the Deferral Account balance, (ii) the Company Contribution Account balance
and (iii) the Stock Option Gain Account balance.  The Account Balance, and each
other specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.2                                 “Annual Company Contribution Amount” shall
mean, for any one Plan Year, the amount determined in accordance with Section
3.5.

 

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Annual Salary, Bonus, Expert Fees and Project
Origination Fees that a Participant defers in accordance with Article 3 for any
one Plan Year.  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.4                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the vested Account Balance of the Participant shall be calculated
as of the close of business on or around (a) the Participant’s Designated
Distribution date, as determined by the Committee in its sole discretion, (b)
the date on which the Participant Retires or is deemed to have Retired in
accordance with Section 8.2(c), as determined by the Committee in its sole
discretion, or (c) the date on which the Participant experiences a Termination
of Employment or is deemed to have experienced a Termination of Employment in
accordance with Section 8.2(b), as determined by the Committee in its sole
discretion, and (ii) for remaining annual installments, the vested Account
Balance of the Participant shall be calculated on every applicable anniversary
of (a) the Participant’s Designated Distribution date, (b) the date on which the
Participant Retires or is deemed to have Retired in accordance with Section
8.2(c), or (c) the date on which the Participant experiences a Termination of
Employment or is deemed to have experienced a Termination of Employment in
accordance with Section 8.2(b).  Each annual installment shall be

 

1

--------------------------------------------------------------------------------


 

calculated by multiplying this balance by a fraction, the numerator of which is
one and the denominator of which is the remaining number of annual payments due
the Participant.  By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition.  The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition. Shares of Stock that shall be distributable from the Stock
Option Gain Account shall be distributable in shares of actual Stock in the same
manner previously described.  However, the Committee may, in its sole
discretion, (i) adjust the annual installments in order to distribute whole
shares of actual Stock and/or (ii) accelerate the distribution of such actual
shares of Stock by payment of a lump sum.

 

1.5                                 “Base Annual Salary” shall mean the annual
cash compensation during any calendar year, excluding bonuses, commissions,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered. Base
Annual Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 129, 402(e)(3), or 402(h) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

 

1.6                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10, that are entitled to receive benefits under this Plan upon the death
of a Participant.

 

1.7                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

 

1.8                                 “Board” shall mean the board of directors of
the Company.

 

1.9                                 “Bonus” shall mean any compensation under
any Employer’s bonus and other cash incentive plans (excluding Base Annual
Salary, Expert Fees and Project Origination Fees), attributable to a Plan Year
as further specified on an Election Form, approved by the Committee in its sole
discretion.

 

1.10                           “Change in Control” shall mean the first to occur
of any of the following events:

 

(a)                                  Any “person” (as that term is used in
Section 13 and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”))
becomes the beneficial owner (as that term is used in Section 13(d) of the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
Company’s capital stock entitled to vote in the election of directors;

 

(b)                                 During any period of not more than two
consecutive years, not including any period prior to the adoption of this Plan,
individuals who, at the beginning of such period constitute the board of
directors of the Company, and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c), (d) or (e) of this Section 1.10) whose
election by the board of directors or nomination for election by the Company’s
stockholders was

 

2

--------------------------------------------------------------------------------


 

approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office, who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(c)                                  The shareholders of the Company approve any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than fifty percent (50%) of the
common stock of the surviving corporation immediately after the consolidation or
merger;

 

(d)                                 The shareholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; or

 

(e)                                  The shareholders of the Company approve the
sale or transfer of all or substantially all of the assets of the Company to
parties that are not within a “controlled group of corporations” (as defined in
Code Section 1563) in which the Company is a member.

 

1.11                           “Claimant” shall have the meaning set forth in
Section 16.1.

 

1.12                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

 

1.13                           “Committee” shall mean the committee described in
Article 14.

 

1.14                           “Company” shall mean LECG Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.15                           “Company Contribution Account” shall mean (i) the
sum of the Participant’s Annual Company Contribution Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participant’s Company Contribution
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.16                           “Deduction Limitation” shall mean the limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan, as set forth in Article 4.

 

1.17                           “Deferral Account” shall mean (i) the sum of all
of a Participant’s Annual Deferral Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.

 

1.18                           “Designated Distribution” shall mean the
distribution set forth in Section 5.3.

 

1.19                           “Disability” or “Disabled” shall mean a
determination that a Participant is disabled made by either (i) the carrier of
any individual or group disability insurance policy, sponsored by the
Participant’s Employer, or (ii) the Social Security Administration.  Upon
request by the Employer, the Participant must submit proof of the carrier’s or
Social Security Administration’s determination.

 

1.20                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

 

3

--------------------------------------------------------------------------------


 

1.21                           “Election Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to make an election under the Plan.

 

1.22                           “Eligible Stock Option” shall mean one or more
nonqualified stock option(s) (including incentive stock options disqualified as
such and treated as nonqualified options under the Code) selected by the
Committee in its sole discretion and exercisable under a plan or arrangement of
LECG Corporation or any Employer permitting a Participant under this Plan to
defer gain with respect to such option.

 

1.23                           “Employee” shall mean a person who is an employee
of any Employer.

 

1.24                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.

 

1.25                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.26                           “Expert Fees” shall mean any cash expert fees
paid to a Participant by any Employer during a Plan Year, excluding Bonus,
Project Origination Fees and other additional incentives or awards.

 

1.27                           “First Plan Year” shall mean the period beginning
March 1, 2004 and ending December 31, 2004.

 

1.28                           “In-Service Distribution” shall mean the
distribution set forth in Section 5.1.

 

1.29                           “Participant” shall mean any Employee (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs a Plan Agreement, an Election Form and a Beneficiary Designation
Form, (iv) whose signed Plan Agreement, Election Form and Beneficiary
Designation Form are accepted by the Committee, (v) who commences participation
in the Plan, and (vi) whose Plan Agreement has not terminated.  A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an account balance under the Plan, even if he or she has an interest in
the Participant’s benefits under the Plan as a result of applicable law or
property settlements resulting from legal separation or divorce.

 

1.30                           “Plan” shall mean the LECG Corporation Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.

 

1.31                           “Plan Agreement” shall mean a written agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agreement executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.32                           “Plan Year” shall, except for the First Plan
Year, mean a period beginning on January 1 of each calendar year and continuing
through December 31 of such calendar year.

 

4

--------------------------------------------------------------------------------


 

1.33                           “Project Origination Fees” shall mean any cash
project origination fees paid to a Participant by any Employer for services
rendered during a Plan Year, excluding Bonus, Expert Fees and other additional
incentives or awards.

 

1.34                           “Qualifying Stock Option Gain” shall mean the
incremental value inuring to a Participant upon the exercise of an Eligible
Stock Option, using a Stock-for-Stock payment method, during any Plan Year.  For
purposes of this section, the phrase “Stock-for-Stock payment method” shall, in
all events, be limited to the Participant’s delivery of a properly executed
statement in which he or she attests to ownership of the number of shares
required to exercise the Eligible Stock Option, rather than actual delivery of
such shares.  Such incremental value shall be deliverable to the Participant in
the form of additional shares of Stock and shall be computed as follows: (i) the
total fair market value of the shares of Stock held/acquired as a result of the
exercise of an Eligible Stock Option using a Stock-for-Stock payment method,
minus (ii) the total exercise price.  For example, assume a Participant elects
to exercise an Eligible Stock Option to purchase 1,000 shares of Stock at an
exercise price of $20 per share (i.e., a total exercise price of $20,000), when
the Stock has a current fair market value of $25 per share (i.e., a total
current fair market value of $25,000) and elects to defer one hundred (100)
percent of the Qualifying Stock Option Gain (i.e., $5,000).  Using the
Stock-for-Stock payment method, the Participant would deliver a properly
executed statement attesting to ownership of 800 shares of Stock (worth $20,000
at exercise) to exercise the Eligible Stock Option and would receive, in return,
a Qualifying Stock Option Gain, in the form of an unfunded and unsecured promise
by the Company for 200 shares of Stock in the future (worth $5,000 at
exercise).  The number of additional shares of Stock deliverable to the
Participant in the future as a result of the Qualifying Stock Option Gain shall
be fixed and determined as of the date of the exercise of the Eligible Stock
Option using the closing price of the Stock as of the end of the business day
closest to the date of such exercise.

 

1.35                           “Retirement”, “Retire(s)” or “Retired” shall mean
severance from employment from all Employers for any reason other than a leave
of absence, death or Disability on or after the earlier of the attainment of (a)
age sixty-five (65) or (b) age fifty-five (55) with ten (10) Years of Service.

 

1.36                           “Retirement Benefit” shall mean the benefit set
forth in Article 6.

 

1.37                           “Stock” shall mean LECG Corporation common stock,
$0.001 par value, or any other equity securities of the Company designated by
the Committee.

 

1.38                           “Stock Option Gain Account” shall mean the
aggregate value, measured on any given date, of (i) the number of shares of
Stock deferred by a Participant as a result of all Stock Option Gain Amounts,
plus (ii) the number of additional shares credited to a Participant’s Stock
Option Gain Account as a result of the deemed reinvestment of dividends in
accordance with this Plan, less (iii) the number of such shares of Stock
previously distributed to the Participant or his or her Beneficiary pursuant to
this Plan, subject in each case to any adjustments to the number of such shares
determined by the Committee with respect to the LECG Corporation Stock Unit Fund
pursuant to Section 3.8.  This portion of the Participant’s Account Balance
shall only be distributable in actual shares of Stock.

 

1.39                           “Stock Option Gain Amount” shall mean, with
respect to a Participant for any one Plan Year, the portion of Qualifying Stock
Option Gains deferred with respect to an Eligible Stock Option

 

5

--------------------------------------------------------------------------------


 

exercise, in accordance with Section 3.6 of this Plan.  In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Stock Option Gain Amount shall be the actual amount withheld
prior to such event.

 

1.40                           “Survivor Benefit” shall mean the benefit set
forth in Article 9.

 

1.41                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

 

1.42                           “Termination of Employment” shall mean the
severing of employment with all Employers, voluntarily or involuntarily, for any
reason other than Retirement, Disability, death or an authorized leave of
absence.

 

1.43                           “Terminate the Plan”, “Termination of the Plan”
shall mean a determination by an Employer’s board of directors that (i) all of
its Participants shall no longer be eligible to participate in the Plan, (ii)
all deferral elections for such Participants shall terminate, and (iii) such
Participants shall no longer be eligible to receive company contributions under
this Plan.

 

1.44                           “Trust” shall mean one or more trusts established
by the Company in accordance with Article 17.

 

1.45                           “Trustee” shall mean the entity named in the
Trust, which is responsible for holding the Trust assets for the benefit of
Participants subject to the terms of the Trust.

 

1.46                           “Unforeseeable Financial Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, (ii) a loss of the Participant’s
property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

 

1.47                           “Years of Service” shall mean, with respect to
Participants who are Employees, the total number of full years in which a
Participant has been employed by one or more Employers.  The Committee may, in
its sole discretion, credit a Participant with additional Years of Service for
employment with a predecessor employer.  For purposes of this definition, a year
of employment shall be a 365 day period (or 366 day period in the case of a leap
year) that, for the first year of employment, commences on the Employee’s date
of hiring and that, for any subsequent year, commences on an anniversary of that
hiring date.  The Committee shall make a determination as to whether any partial
year of employment shall be counted as a Year of Service.

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to a select group of management and highly compensated
Employees of the Employer, as determined by the Committee in its sole
discretion.  From that group, the Committee shall select, in its sole
discretion, Employees to participate in the Plan.

 

2.2                                 Enrollment Requirements.  As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within thirty (30) days after he or she is selected to participate

 

6

--------------------------------------------------------------------------------


 

in the Plan.  In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary.

 

2.3                                 Eligibility; Commencement of Participation. 
Provided an Employee selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period, that Employee shall commence participation in the Plan on the first day
of the month following the month in which the Employee completes all enrollment
requirements.  If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

 

2.4                                 Termination of Participation and/or
Deferrals.  If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole discretion, to (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant’s then vested Account Balance as a Termination Benefit and terminate
the Participant’s participation in the Plan.

 

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Stock Option Gain
Amounts/Vesting/Crediting/Taxes

 

3.1                                 Minimum Deferrals.

 

(a)                                  Base Annual Salary, Bonus, Expert Fees and
Project Origination Fees.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Bonus, Expert Fees
and/or Project Origination Fees in the following minimum amounts for each
deferral elected:

 

Deferral

 

Minimum Amount

 

Base Annual Salary, Bonus, Expert Fees and/or Project Origination Fees

 

$5,000 aggregate

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

 

(b)                                 Stock Option Gain Amount.  Subject to the
restrictions set forth in Section 3.3(c)(iii), for each Eligible Stock Option, a
Participant may elect to defer, as his or her Stock Option Gain Amount, the
following minimum percentage of Qualifying Stock Option Gains with respect to
exercise of the Eligible Stock Option:

 

7

--------------------------------------------------------------------------------


 

Deferral

 

Minimum Percentage

 

Qualifying Stock Option Gain

 

0

%

 

If no election is made, the percentage deferred shall be zero.

 

(c)                                  Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, or in the case of the First Plan Year of the Plan itself, the minimum
Annual Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2                                 Maximum Deferral.

 

(a)                                  Base Annual Salary, Bonus, Expert Fees and
Project Origination Fees.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Bonus, Expert Fees
and/or Project Origination Fees up to an amount which does not exceed fifteen
percent (15%) of such Participant’s total compensation for the Plan Year.  For
purposes of this Section 3.2(a), a Participant’s total compensation shall be
equal to the sum of such Participant’s Base Annual Salary, Bonus, Expert Fees,
and/or Project Origination Fees.

 

(b)                                 Stock Option Gain Amount.  Subject to the
restrictions set forth in Section 3.3(c)(iii), for each Eligible Stock Option, a
Participant may elect to defer, as his or her Stock Option Gain Amount,
Qualifying Stock Option Gains up to the following maximum percentage with
respect to exercise of the Eligible Stock Option:

 

Deferral

 

Maximum Percentage

 

Qualifying Stock Option Gain

 

100

%

 

Stock Option Gain Amounts may also be limited by other terms or conditions set
forth in the stock option plan or agreement under which such options are
granted.

 

(c)                                  Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount (i) with respect to Base Annual
Salary shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form to the Committee for acceptance, and (ii) with respect to Bonus, Expert
Fees and Project Origination Fees shall be limited to those amounts deemed
eligible for deferral, in the sole discretion of the Committee.

 

3.3                                 Election to Defer; Effect of Election Form.

 

(a)                                  First Plan Year.  In connection with a
Participant’s commencement of participation in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan.  For these

 

8

--------------------------------------------------------------------------------


 

elections to be valid, the Election Form must be completed and signed by the
Participant, timely delivered to the Committee (in accordance with Section 2.2
above) and accepted by the Committee.

 

(b)                                 Subsequent Plan Years.  For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Committee deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Committee, in accordance
with its rules and procedures, before the end of the Plan Year preceding the
Plan Year for which the election is made.  If no such Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year.

 

(c)                                  Stock Option Gain Deferral.

 

(i)                                     For an election to defer gain upon the
exercise of an Eligible Stock Option to be valid: (i) a separate Election Form
must be completed and signed by the Participant with respect to the Eligible
Stock Option; (ii) such election must be irrevocable; (iii) the executed
Election Form must be timely delivered to the Committee or its designee at least
six (6) months prior to the date the Participant elects to exercise the Eligible
Stock Option; (iv) the Participant must agree not to exercise the Eligible Stock
Option prior to six (6) months from the date the executed, irrevocable Election
Form is submitted to the Committee or its designee; (v) the Eligible Stock
Option must be exercised using the “Stock-for-Stock payment method”; and (vi)
the Stock constructively delivered by the Participant to exercise the Eligible
Stock Option must have been owned by the Participant during the entire six (6)
month period prior to its delivery and/or otherwise qualify the Eligible Stock
Option for favorable accounting treatment, as determined in the sole discretion
of the Committee.

 

(ii)                                  Notwithstanding any other provision of
this Plan to the contrary, (i) an Eligible Stock Option may be exercised prior
to the end of the six (6) month period following the date on which the executed
Election Form is delivered to the Committee or its designee, and (ii) the
resulting Qualifying Stock Option Gain will not be deferred into this Plan, if
(a) a Change in Control occurs, or (b) the Participant Retires, dies while an
Employee, or experiences a Termination of Employment, and the Eligible Stock
Option would otherwise expire prior to the end of the six (6) month period
following the date on which the executed Election Form was delivered to the
Committee or its designee.

 

(iii)                               Notwithstanding the foregoing, the Committee
shall interpret all provisions in this Plan relating to the deferral of
Qualifying Stock Option Gains from the exercise of an Eligible Stock Option in a
manner that is consistent with applicable tax law, including, but not limited
to, guidance issued after the effective date of this Plan.  Accordingly, the
Committee shall, in its sole discretion, determine whether to accept Participant
Election Forms deferring the gain from the exercise of Eligible Stock Options. 
Once an Election Form is accepted, the Committee shall also determine, in its
sole discretion, whether the resulting Qualifying Stock Option Gains will be a
permissible deferral under the applicable tax law.

 

9

--------------------------------------------------------------------------------


 

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.  For each Plan Year, the Base Annual Salary portion of the Annual
Deferral Amount shall be withheld from each regularly scheduled Base Annual
Salary payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Annual Salary.  The Bonus, Expert Fees and/or Project
Origination Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus, Expert Fees and/or Project Origination Fees are or otherwise
would be paid to the Participant, whether or not this occurs during the Plan
Year itself.  Annual Deferral Amounts shall be credited to a Participant’s
Deferral Account at the time such amounts would otherwise have been paid to the
Participant.  Notwithstanding the foregoing, the Committee shall suspend a
Participant’s deferrals of Expert Fees and/or Project Origination Fees during
any period in which the Participant has an outstanding draw balance, as
determined by the Committee in its sole discretion.  Furthermore, the Committee
shall reinstate the Participant’s deferrals, in accordance with the
Participant’s deferral election, once the outstanding draw balance is reduced to
zero, as determined by the Committee in its sole discretion.

 

3.5                                 Annual Company Contribution Amount.

 

(a)                                  For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Company Contribution Account in
accordance with employment or other agreements entered into between the
Participant and the Employer.  Such amounts shall be credited on the date or
dates prescribed by such agreements.

 

(b)                                 For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Annual Company Contribution Amount for that Plan
Year.  The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year. 
The Annual Company Contribution Amount described in this Section 3.5(b), if any,
shall be credited on a date or dates to be determined by the Committee, in its
sole discretion.

 

3.6                                 Stock Option Gain Amount.  Subject to any
terms and conditions imposed by the Committee, Participants may elect to defer,
under the Plan, all or some portion of Qualifying Stock Option Gains
attributable to an Eligible Stock Option exercise, which amount shall be for
that Participant the Stock Option Gain Amount for that Plan Year.  The portion
of any Qualifying Stock Option Gains shall be reflected on the books of the
Company as an unfunded, unsecured promise to deliver to the Participant a
specific number of actual shares of Stock in the future.  Such shares of Stock
would otherwise have been delivered to the Participant, pursuant to the Eligible
Stock Option exercise, but for the Participant’s election to defer.

 

3.7                                 Vesting.

 

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account and Stock Option Gain Account.

 

(b)                                 A Participant shall be vested in his or her
Company Contribution Account in accordance with the vesting schedule(s) set
forth in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her

 

10

--------------------------------------------------------------------------------


 

Employer.  If not addressed in such agreements, a Participant shall vest in his
or her Company Contribution Account in accordance with the schedule declared by
the Committee in its sole discretion.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 3.7, in the event of a Change in Control, or upon a
Participant’s Retirement, death while employed by an Employer, or Disability, a
Participant’s Company Contribution Account shall immediately become 100% vested
(if it is not already vested in accordance with the above vesting schedules).

 

(d)                                 Notwithstanding subsection 3.7(c) above, the
vesting schedule for a Participant’s Company Contribution Account shall not be
accelerated to the extent that the Committee, in its sole discretion, determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective.

 

(e)                                  Section 3.7(d) shall not prevent the
acceleration of the vesting schedule applicable to a Participant’s Company
Contribution Account if such Participant is entitled to a “gross-up” payment, to
eliminate the effect of the Code section 4999 excise tax, pursuant to his or her
employment agreement or other agreement entered into between such Participant
and the Employer.

 

(f)                                    Regardless of whether or not a
Participant’s Company Contribution Account has become fully vested, that account
will be forfeited if the Participant’s relationship with an Employer is
terminated “for cause”.  “For cause” means (i) conduct by the Participant
intended to or significantly likely to injure an Employer’s business or
reputation (if such conduct continues for a period of at least ten days
following written notice to the Participant specifying the conduct at issue),
(ii) significant failure by the Participant to perform his duties for an
Employer (if this failure continues for a period of at least ten days after
written notice to the Participant specifying the failure at issue), (iii)
embezzlement by the Participant, or (iv) material breach by the Participant of
any of the terms and conditions of the Participant’s relationship with an
Employer.

 

3.8                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

 

(a)                                  Measurement Funds.  Subject to the
restrictions found in Section 3.8(c) below, the Participant may elect one or
more of the measurement funds selected by the Committee, in its sole discretion,
which are based on certain mutual funds (the “Measurement Funds”), for the
purpose of crediting or debiting additional amounts to his or her Account
Balance.  As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund.  Each such action will take effect as of
the first day of the first calendar quarter that begins at least thirty (30)
days after the day on which the Committee gives Participants advance written
notice of such change.

 

(b)                                 Election of Measurement Funds.  Subject to
the restrictions found in Section 3.8(c) below, a Participant, in connection
with his or her initial deferral election in accordance with Section 3.3(a)
above, shall elect, on the Election Form, one or more Measurement

 

11

--------------------------------------------------------------------------------


 

Fund(s) (as described in Section 3.8(a) above) to be used to determine the
amounts to be credited or debited to his or her Account Balance.  If a
Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion.  Subject to the restrictions found in Section 3.8(c)
below, the Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to his or her Account Balance, or to change the portion of
his or her Account Balance allocated to each previously or newly elected
Measurement Fund.  If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

 

(c)                                  LECG Corporation Stock Unit Fund.

 

(i)                                     LECG Corporation Stock Unit Fund.  A
Participant’s Stock Option Gain Account will be automatically and irrevocably
allocated to the LECG Corporation Stock Unit Fund Measurement Fund. 
Participants may not select any other Measurement Fund to be used to determine
the amounts to be credited or debited to their Stock Option Gain Account. 
Furthermore, no other portion of the Participant’s Account Balance can be either
initially allocated or re-allocated to the LECG Corporation Stock Unit Fund.

 

(ii)                                  Any stock dividends, cash dividends or
other non-cash dividends that would have been payable on the Stock credited to a
Participant’s Account Balance shall be credited to the Participant’s Account
Balance in the form of additional shares of Stock and shall automatically and
irrevocably be deemed to be re-invested in the LECG Corporation Stock Unit Fund
until such amounts are distributed to the Participant.  The number of shares
credited to the Participant for a particular stock dividend shall be equal to
(a) the number of shares of Stock credited to the Participant’s Account Balance
as of the payment date for such dividend in respect of each share of Stock,
multiplied by (b) the number of additional shares of Stock actually paid as a
dividend in respect of each share of Stock.  The number of shares credited to
the Participant for a particular cash dividend or other non-cash dividend shall
be equal to (a) the number of shares of Stock credited to the Participant’s
Account Balance as of the payment date for such dividend in respect of each
share of Stock, multiplied by (b) the fair market value of the dividend, divided
by (c) the “fair market value” of the Stock on the payment date for such
dividend.

 

(iii)                               The number of shares of Stock credited to
the Participant’s Account Balance may be adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the LECG
Corporation Stock Unit Fund in the event of any reorganization,
reclassification, stock split, or other unusual corporate

 

12

--------------------------------------------------------------------------------


 

transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.8.

 

(iv)                              For purposes of this Section 3.8(c), the fair
market value of the Stock shall be determined by the Committee in its sole
discretion.

 

(d)                                 Proportionate Allocation.  In making any
election described in Section 3.8(b) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance to be allocated to a Measurement Fund (as if the Participant was
making an investment in that Measurement Fund with that portion of his or her
Account Balance).

 

(e)                                  Crediting or Debiting Method.  The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its sole discretion, based on the performance
of the Measurement Funds themselves.  A Participant’s Account Balance shall be
credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, such performance being determined
by the Committee in its sole discretion.

 

(f)                                    No Actual Investment.  Notwithstanding
any other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.9                                 FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary, Bonus, Expert Fees and/or Project Origination
Fees that are not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount.  If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.9.

 

(b)                                 Company Contribution Account.  When a
participant becomes vested in a portion of his or her Company Contribution
Account, the Participant’s Employer(s) shall withhold from the Participant’s
Base Annual Salary, Bonus, Expert Fees and/or Project Origination Fees that are
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes.  If necessary, the Committee may reduce the

 

13

--------------------------------------------------------------------------------


 

vested portion of the Participant’s Company Contribution Account, as applicable,
in order to comply with this Section 3.9.

 

(c)                                  Stock Option Gain Amounts.  For each Plan
Year in which a Stock Option Gain Amount is being first withheld from a
Participant, the Participant’s Employer(s) shall withhold from that portion of
the Participant’s Base Annual Salary, Bonus, Expert Fees, Project Origination
Fees and/or Qualifying Stock Option Gains that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Stock Option Gain Amount.  If necessary, the Committee
may reduce the Stock Option Gain Amount in order to comply with this Section
3.9.

 

(d)                                 Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4
Deduction Limitation; Right of Offset

 

4.1                                 Deduction Limitation on Benefit Payments. 
If an Employer determines in good faith prior to a Change in Control that there
is a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan.  Any amounts deferred pursuant to this limitation shall continue to
be credited/debited with additional amounts in accordance with Section 3.8
above, even if such amount is being paid out in installments.  The amounts so
deferred and amounts credited thereon shall be distributed to the Participant or
his or her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control. 
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

 

4.2                                 Right of Offset.  A Participant’s Employer
shall have the right to (i) withhold any amount owed by the Participant to the
Employer from any amounts payable to such Participant under this Plan, and (ii)
set-off and apply the amount withheld to reduce the amount owed by the
Participant to the Employer.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5
 In-Service Distribution; Unforeseeable Financial Emergencies;
Withdrawal Election

 

5.1                                 In-Service Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive an In-Service Distribution from the Plan with respect to all or
a portion of the Annual Deferral Amount.  The In-Service Distribution shall be a
lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount, plus amounts credited or debited in the manner provided in
Section 3.8 above on that amount, calculated as of the close of business on or
around the date on which the In-Service Distribution becomes payable, as
determined by the Committee in its sole discretion.  Subject to the other terms
and conditions of this Plan, each In-Service Distribution elected shall be paid
out during a sixty (60) day period commencing immediately after the first day of
any Plan Year designated by the Participant.  The Plan Year designated by the
Participant must be at least three Plan Years after the end of the Plan Year in
which the Annual Deferral Amount is actually deferred.  By way of example, if an
In-Service Distribution is elected for Annual Deferral Amounts that are deferred
in the Plan Year commencing January 1, 2005, the In-Service Distribution would
become payable during a sixty (60) day period commencing January 1, 2009.

 

5.2                                 Other Benefits Take Precedence Over
In-Service Distributions.  Should an event occur that triggers a benefit under
Sections 5.3, 5.5 or 5.6, or Articles 6, 7, 8 or 9, any Annual Deferral Amount,
plus amounts credited or debited thereon, that is subject to an In-Service
Distribution election under Section 5.1 shall not be paid in accordance with
Section 5.1 but shall be paid in accordance with the other applicable Section or
Article.

 

5.3                                 Designated Distribution.  A Participant may
irrevocably elect, on an Election Form, to receive a Designated Distribution
upon the attainment of an age specified by the Participant (which cannot be
earlier than age sixty-five (65)), if the Participant attains the specified age
prior to his or her separation from service with the Company; provided, however,
any such Election Form must be submitted to and accepted by the Committee in its
sole discretion at least thirteen (13) months prior to the Participant’s
attainment of the specified age.  The Designated Distribution shall be equal to
the Participant’s vested Account Balance, calculated as of the close of business
on or around the date on which the Participant attains the specified age, as
determined by the Committee in its sole discretion, and shall be paid in a lump
sum or pursuant to an Annual Installment Method of up to fifteen (15) years, as
elected by the Participant in advance on the Election Form.  The Participant may
change his or her election to an allowable alternative form of payment by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted to and accepted by the Committee in its sole discretion at
least thirteen (13) months prior to the Participant’s attainment of the
specified age.  The Election Form most recently accepted by the Committee shall
govern the payout of a Participant’s Designated Distribution.  If a Participant
does not make any election with respect to the payment of the Designated
Distribution, then such distribution shall be payable in a lump sum.  The lump
sum payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the Participant’s attainment of the specified age. 
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of such date.  A Participant who elects to receive a
Designated Distribution shall not be allowed to defer any additional amounts
into the

 

15

--------------------------------------------------------------------------------


 

Plan after the Participant’s attainment of the specified age, but will continue
to be considered a Participant for all other purposes of this Plan; provided,
however, once the Designated Distribution is paid in full, the Participant’s
participation in the Plan shall terminate.

 

5.4                                 Other Benefits Take Precedence Over
Designated Distributions.  If a Participant elects to receive a Designated
Distribution but an event occurs that triggers a benefit under Articles 6, 7, 8
or 9 prior to such Participant’s attainment of the specified age, the
Participant’s vested Account Balance shall not be paid in accordance with
Section 5.3 but shall be paid in accordance with the other applicable Article.

 

5.5                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee
(i) to suspend any deferrals required to be made by such Participant or (ii) to
suspend any deferrals required to be made by such Participant and receive a
partial or full payout from the Plan.  The payout shall not exceed the lesser of
the Participant’s vested Account Balance, excluding the portion of the Account
Balance attributable to the Stock Option Gain Account, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency.  A Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by suspension of deferrals under this Plan.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval.  If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

 

5.6                                 Withdrawal Election.  A Participant may
elect, at any time, to withdraw all or a portion of his or her vested Account
Balance, excluding the portion of the Account Balance attributable to the Stock
Option Gain Account.  For purposes of this Section 5.6, the value of a
Participant’s vested Account Balance shall be calculated as of the close of
business on or around the date on which receipt of the Participant’s election is
acknowledged by the Committee, as determined by the Committee in its sole
discretion, less a withdrawal penalty equal to 10% of the amount withdrawn (the
net amount shall be referred to as the “Withdrawal Amount”).  This election can
be made at any time, before or after Retirement, Termination of Employment or
Disability, and whether or not the Participant is in the process of being paid
pursuant to an installment payment schedule.  The Participant shall make this
election by giving the Committee advance written notice of the election in a
form determined from time to time by the Committee.  The Participant shall be
paid the Withdrawal Amount within sixty (60) days of his or her election.  Once
the Withdrawal Amount is paid, the Participant’s participation in the Plan shall
be suspended for the remainder of the Plan Year in which the withdrawal is
elected and for one (1) full Plan Year thereafter (the “Suspension Period”). 
During the Suspension Period, the Participant will continue to be eligible for
the benefits provided in Articles 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles, and any previously elected deferrals of Qualifying
Stock Option

 

16

--------------------------------------------------------------------------------


 

Gains will continue to be withheld.  However, the Participant’s Annual Deferral
Amount shall not be withheld during the Suspension Period, and the Participant
shall not be allowed to make any deferral elections during the Suspension
Period.

 

ARTICLE 6
Retirement Benefit

 

6.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the date on which
the Participant Retires, as determined by the Committee in its sole discretion.

 

6.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to 15 years.  The
Participant may change his or her election to an allowable alternative payout
period by submitting a new Election Form to the Committee, provided that any
such Election Form is submitted to and accepted by the Committee in its sole
discretion at least thirteen (13) months prior to the Participant’s Retirement. 
The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit; provided, however, a Participant’s Retirement
Benefit shall be payable in a lump sum regardless of any election such
Participant may have made if (i) a Participant Retires following a Change in
Control, or (ii) a Participant’s vested Account Balance at the time of his or
her Retirement is $25,000 or less.  If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be payable in a lump sum.  The lump sum payment shall be made, or installment
payments shall commence, no later than sixty (60) days after the date on which
the Participant Retires.  Remaining installments, if any, shall be paid no later
than sixty (60) days after each anniversary of the date on which the Participant
Retires.

 

ARTICLE 7
Termination Benefit

 

7.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the date on which the Participant
experiences a Termination of Employment, as determined by the Committee in its
sole discretion.

 

7.2                                 Payment of Termination Benefit.  The
Termination Benefit shall be paid to the Participant in a lump sum payment;
provided, however, the Committee may, in its sole discretion, pay a
Participant’s Termination Benefit pursuant to an Annual Installment Method of up
to 5 years.  Notwithstanding the foregoing, if a Participant experiences a
Termination of Employment following a Change in Control, then such Participant’s
Termination Benefit shall be payable in a lump sum and the Committee shall have
no discretion to pay installments in lieu of a lump sum.  The lump sum payment
shall be made, or installments shall commence, no later than sixty (60) days
after the date on which the Participant experiences the Termination of
Employment.  Remaining installments, if any, shall be paid no later than sixty
(60) days after each anniversary of the date on which the Participant
experiences a Termination of Employment.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 8
Disability Waiver and Benefit

 

8.1                                 Disability Waiver. 

 

(a)                                  Waiver of Deferral.  A Participant who is
determined to be suffering from a Disability shall be excused from fulfilling
that portion of the Annual Deferral Amount commitment that would otherwise have
been withheld from a Participant’s Base Annual Salary, Bonus, Expert Fees and/or
Project Origination Fees for the Plan Year during which the Participant first
suffers a Disability; however, any previously elected deferrals of Qualifying
Stock Option Gains shall continue to be withheld during such Disability in
accordance with Section 3.3.  During the period of Disability, the Participant
shall not be allowed to make any additional deferral elections, but will
continue to be considered a Participant for all other purposes of this Plan.

 

(b)                                 Deferral Following Disability.  If a
Participant returns to employment as an Employee with an Employer after a
Disability ceases, the Participant may elect to defer an Annual Deferral Amount
and Stock Option Gain Amount for the Plan Year following his or her return to
employment or service and for every Plan Year thereafter while a Participant in
the Plan; provided such deferral elections are otherwise allowed and an Election
Form is delivered to and accepted by the Committee for each such election in
accordance with Section 3.3 above.

 

8.2                                 Continued Eligibility; Disability Benefit.

 

(a)                                  Continued Eligibility.  A Participant
suffering a Disability shall, for benefit purposes under this Plan, continue to
be considered to be employed, and shall be eligible for the benefits provided
for in Articles 5, 6, 7, 8 or 9 in accordance with the provisions of those
Articles.  Notwithstanding the above, the Committee shall have the right to, in
its sole and absolute discretion and for purposes of this Plan only, deem the
Participant’s employment to have terminated at any time after such Participant
is determined to be suffering a Disability.

 

(b)                                 Deemed Termination of Employment.  If, in
the Committee’s discretion, the Disabled Participant’s employment has
terminated, and such Participant is not otherwise eligible to Retire, the
Participant shall be deemed to have experienced a Termination of Employment for
purposes of this Plan and will receive a Disability Benefit.  The Disability
Benefit shall be equal to his or her vested Account Balance, calculated as of
the close of business on or around the date on which the Participant is deemed
to have experienced a Termination of Employment, as determined by the Committee
in its sole discretion.  The Disability Benefit shall be paid to the Participant
in the same form in which such Participant’s Termination Benefit would otherwise
have been paid.  The lump sum payment shall be made, or installments shall
commence, no later than sixty (60) days after the date on which the Committee
deems the Disabled Participant to have experienced a Termination of Employment. 
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the date on which the Committee deems the Disabled
participant to have experienced a Termination of Employment.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Deemed Retirement.  If, in the Committee’s
discretion, the Disabled Participant’s employment has terminated, and such
Participant is otherwise eligible to Retire, the Participant shall be deemed to
have Retired and will receive a Disability Benefit.  The Disability Benefit
shall be equal to his or her vested Account Balance, calculated as of the close
of business on or around the date on which the Participant is deemed to have
Retired, as determined by the Committee in its sole discretion.  The Participant
shall receive his or her Disability Benefit in the same form in which such
Participant elected to receive his or her Retirement Benefit; provided, however,
if the Participant’s vested Account Balance at the time of the Committee’s
determination is $25,000 or less, payment of the Disability Benefit will be made
in a lump sum.  The lump sum payment shall be made, or installment payments
shall commence, no later than sixty (60) days after the date on which the
Disabled Participant is deemed to have Retired.  Remaining installments, if any,
shall be paid no later than sixty (60) days after each anniversary of the date
on which the Disabled Participant is deemed to have Retired.

 

ARTICLE 9
Survivor Benefit

 

9.1                                 Survivor Benefit.  The Participant’s
Beneficiary(ies) shall receive a Survivor Benefit upon the Participant’s death
which will be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the date of the Participant’s death, as
selected by the Committee in its sole discretion, if the Participant dies prior
to (i) his or her Retirement, Termination of Employment or Disability, or (ii)
the complete distribution of his or her Retirement Benefit, Termination Benefit,
Disability Benefit, or Designated Distribution, calculated as of the close of
business on or around the date of the Participant’s death, as selected by the
Committee in its sole discretion.

 

9.2                                 Payment of Survivor Benefit.  The Survivor
Benefit shall be paid to the Participant’s Beneficiary(ies) in a lump sum
payment no later than sixty (60) days after the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 

ARTICLE 10
Beneficiary Designation

 

10.1                           Beneficiary.  Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

19

--------------------------------------------------------------------------------


 

10.2                           Beneficiary Designation; Change.  A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent.  A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

10.3                           Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

 

10.4                           No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

 

10.5                           Doubt as to Beneficiary.  If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

 

10.6                           Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

 

ARTICLE 11
Forfeiture of Benefits

 

11.1                           Forfeiture of Benefits.  Except in the case where
a Participant’s services with the Company is terminated by the Company without
cause, if a Participant, during the two (2) year period following his or her
severance from service with the Company, engages in any employment with a
competitor of the Company within the geographical area which is then served by
the Company, such Participant and his or her Beneficiaries will forfeit, to the
extent permitted by law, any portion of the Participant’s Company Contribution
Account Balance that has not been distributed as of the date on which the
Committee determines that the Participant has engaged in such activities,
regardless of whether such amounts are fully vested.  Any dispute arising under
or with respect to this Section 11.1 shall be subject to the claims procedure
set forth in Article 16.

 

ARTICLE 12
Leave of Absence

 

12.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employment of the Employer, the Participant

 

20

--------------------------------------------------------------------------------


 

shall continue to be considered employed by the Employer and the Annual Deferral
Amount and any previously elected deferrals of Qualifying Stock Option Gains
shall continue to be withheld during such paid leave of absence in accordance
with Section 3.3.

 

12.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take an unpaid leave
of absence from the employment of the Employer, the Participant shall continue
to be considered employed by the Employer and the Participant shall be excused
from making deferrals until the earlier of the date the leave of absence expires
or the Participant returns to a paid employment status.  However, the
Participant shall not be excused from fulfilling his or her Qualifying Stock
Option Gains deferral commitment that would otherwise have been withheld during
the remainder of the Plan Year in which the unpaid leave of absence is taken in
accordance with Section 3.3.  Upon such expiration or return, deferrals shall
resume for the remaining portion of the Plan Year in which the expiration or
return occurs, based on the deferral election, if any, made for that Plan Year. 
If no election was made for that Plan Year, no deferral shall be withheld.

 

ARTICLE 13
Termination, Amendment or Modification

 

13.1                           Termination.  Although each Employer anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue the Plan or will not terminate the
Plan at any time in the future.  Accordingly, each Employer reserves the right
to Terminate the Plan (as defined in Section 1.43).  In the event of a
Termination of the Plan, the Measurement Funds available to Participants
following the Termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year preceding the
Plan Year in which the Termination of the Plan is effective.  Following a
Termination of the Plan, Participant Account Balances shall remain in the Plan
and shall continue to vest in accordance with Article 3 until the Participant
becomes eligible for the benefits provided in Articles 5, 6, 7, 8, or 9 in
accordance with the provisions of those Articles.  The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination..

 

13.2                           Amendment.  Any Employer may, at any time, amend
or modify the Plan in whole or in part with respect to that Employer. 
Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of this Section 13.2 or Sections 13.1, 14.2 and 18.18
of the Plan shall be effective.

 

13.3                           Plan Agreement.  Despite the provisions of
Sections 13.1 and 13.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the written consent of the
Participant.

 

13.4                           Effect of Payment.  The full payment of the
Participant’s vested Account Balance under Articles 5, 6, 7, 8 or 9 of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan and the Participant’s Plan Agreement
shall terminate.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 14
Administration

 

14.1                           Committee Duties.  Except as otherwise provided
in this Article 14, this Plan shall be administered by a Committee, which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

14.2                           Administration Upon Change In Control.  For
purposes of this Plan, the Committee shall be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Within one-hundred and twenty
(120) days following a Change in Control, an independent third party
“Administrator” may be selected by the individual who, immediately prior to the
Change in Control, was the Company’s President or, if not so identified, the
Company’s highest ranking officer (the “Ex-President”), and approved by the
Trustee.  The Committee, as constituted prior to the Change in Control, shall
continue to be the Administrator until the earlier of (i) the date on which such
independent third party is selected and approved, or (ii) the expiration of the
one-hundred and twenty (120) day period following the Change in Control.  If an
independent third party is not selected within one-hundred and twenty (120) days
of such Change in Control, the Committee, as described in Section 14.1 above,
shall be the Administrator.  The Administrator shall have the discretionary
power to determine all questions arising in connection with the administration
of the Plan and the interpretation of the Plan and Trust including, but not
limited to benefit entitlement determinations; provided, however, upon and after
the occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust.  Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Administrator; (2) indemnify the Administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Administrator or its employees or
agents; and (3) supply full and timely information to the Administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require.  Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-President.  Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

 

14.3                           Agents. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly

 

22

--------------------------------------------------------------------------------


 

appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.

 

14.4                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

14.5                           Indemnity of Committee.  All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

 

14.6                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 15
Other Benefits and Agreements

 

15.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 16
Claims Procedures

 

16.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant.  All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.

 

16.2                           Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of

 

23

--------------------------------------------------------------------------------


 

the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  The Committee shall notify the
Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                              an explanation of the claim review procedure
set forth in Section 16.3 below; and

 

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

16.3                           Review of a Denied Claim.  On or before sixty
(60) days after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

 

16.4                           Decision on Review.  The Committee shall render
its decision on review promptly, and no later than sixty (60) days after the
Committee receives the Claimant’s written request for a review of the denial of
the claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

(a)                                  specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

24

--------------------------------------------------------------------------------


 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

16.5                           Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 16 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

ARTICLE 17
Trust

 

17.1                           Establishment of the Trust.  In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under the Plan, the Company may establish a Trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under the Plan.

 

17.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

 

17.3                           Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

 

ARTICLE 18
Miscellaneous

 

18.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1).  The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

18.2                           Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

18.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An

 

25

--------------------------------------------------------------------------------


 

Employer shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan and his or her Plan Agreement.

 

18.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

18.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

18.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.

 

18.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

18.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

18.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of California without regard to its conflicts of laws principles.

 

18.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

LECG Corporation

Attn: Chief Financial Officer

2000 Powell Street, Suite 600

Emeryville, CA 94608

 

With a copy to:

 

26

--------------------------------------------------------------------------------


 

LECG Corporation

Attn: Director of Human Resources

2000 Powell Street, Suite 600

Emeryville, CA 94608

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

18.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

18.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

18.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

18.14                     Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

18.15                     Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party.  In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 

18.16                     Distribution in the Event of Taxation.

 

(a)                                  In General.  If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. 

 

27

--------------------------------------------------------------------------------


 

Upon the grant of such a petition, which grant shall not be unreasonably
withheld (and, after a Change in Control, shall be granted), a Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the taxable portion of his or her benefit (which amount shall
not exceed a Participant’s unpaid vested Account Balance under the Plan).  If
the petition is granted, the tax liability distribution shall be made within 90
days of the date when the Participant’s petition is granted.  Such a
distribution shall affect and reduce the benefits to be paid under this Plan.

 

(b)                                 Trust.  If the Trust terminates in
accordance with its terms and benefits are distributed from the Trust to a
Participant in accordance therewith, the Participant’s benefits under this Plan
shall be reduced to the extent of such distributions.

 

18.17                     Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

18.18                     Legal Fees To Enforce Rights After Change in Control. 
The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan.  In these circumstances, the purpose of the Plan could be frustrated. 
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant’s Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company and the
Participant’s Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of the Company and the Participant’s
Employer (who shall be jointly and severally liable) to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto in any
jurisdiction.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has signed this Plan document as of
               , 2004.

 

 

“Company”

 

LECG Corporation, a Delaware corporation

 

 

 

 

 

By:

 /s/ J. Geoffrey Colton

 

 

Title:

Director of Finance and Assistant Secretary

 

 

29

--------------------------------------------------------------------------------